DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claims 15 and 17-18.
Applicant’s arguments in view of the drawing objections, see page 7 of the Remarks, filed November 29, 2021, with respect to the drawing objections have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 8 of the Remarks, filed November 29, 2021, with respect to the claim objection of claim 5 have been fully considered and are persuasive.  The claim objection of claim 5 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 8-11 of the Remarks, filed November 29, 2021, with respect to the 35 U.S.C. 103 Rejection of claims 1-8 have been fully considered and are persuasive.  The 35 U.S.C. 103 Rejection of claims 1-8 has been withdrawn. 

Election/Restrictions
	Claims 1-8, 16, and 19-20 are allowable. The restriction requirement between Group I and Group II as set forth in the Office action mailed on December 15, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 15, 2020 is fully withdrawn.  Claims 9-14, 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brad Wilson on February 9, 2022.
The application has been amended as follows: 
Claim 4 is cancelled. 
In Claim 5, Line 1, “The compounder system of claim 4” is deleted and replaced with –The compounder system of claim 3—
In Claim 14, Lines 3-4, “needle extends from an outer surface of the frame of the cartridge” is deleted and replaced with –needle extends outwardly of the frame of the cartridge--. 

Claim Interpretation
	The broadest reasonable interpretation of the term “cartridge” will be considered as any container or apparatus that holds a substance, device or material which is difficult, troublesome, or awkward to handle and that usually can be easily changed (See: https://web.archive.org/web/20150919093513/https://www.merriam-webster.com/dictionary/cartridge). 

Allowable Subject Matter
Claims 1-3, 5-14, 16, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Okiyama (US 2013/0079744 A1) in view of Joyce (US 5306242 A) in further view of Uchiyama (WO 2015115435 A1).
Regarding Claim 1:
	Okiyama discloses a delivery device for medical use that has:
A needle (60, Figure 3A) configured to couple the plurality of controllable fluid pathways (59, 61, and 62, Figure 3B) to a vial (80, Figure 3A) containing a drug (82, Figure 3A); 
a bellows (65, Figure 3A, the shied is the bellows) comprising a dry disconnect seal (67, Figure 3A, the shield plate is the dry disconnect seal), the bellows configured to surround the needle (60, Figure 3A) in an extended configuration (Figure 3A, the bellows is in the extended configuration) and to be compressed to allow the needle to extend from the bellows (Figure 3B, the bellows in the compressed position with the needle extending from the bellows) through the dry disconnect seal (67, Figure 3A) into the vial (80, Figure 3A); and 

	Joyce teaches a device and method for compounding an admixture that has:
A compounder system (Abstract), comprising: 
a cassette cartridge (12 and 13, Figure 2, the cassette is the cassette cartridge) having: 
a frame (Column 4, Lines 34-42, the cassette has a rigid bogy that has a front and back plate with a diaphragm between);
a plurality of controllable fluid pathways fluidly (18, Figure 2 and Column 4, Lines 50-55) disposed within the frame (Column 4, Lines 34-42) and fluidly coupled to at least one diluent port (20, Figure 2 and Column 4, Lines 61-64) and a receiving container port (Column 4, Lines 64-66, the receiving container port is where the flush selection is joined to the cassette); 
a pump (26 and 27, Figure 2) disposed within the frame (Column 4, Lines 34-42) and configured to pump a fluid within the plurality of controllable fluid pathways (Column 5, Lines 3-16); 
a needle (Column 5, Lines 45-48) configured to couple the plurality of controllable fluid pathways (Column 4, Lines 42-57) to a vial (14, Figure 2, the container is the vial). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okiyama to include a compounder system, a cassette cartridge, a frame, a plurality of controllable fluid pathways, a pump, and a needle as taught by Joyce with the motivation to make an admixture for patients with little human error. 
Uchiyama teaches a liquid medicine filling unit that has:
The needle (75, Figure 10) extending from within the frame (2 and 3, Figure 7, the filling adapter (3) and the chemical solution storage device (2) are the frame).

It also would have been obvious to a person having ordinary skill in the art that the needle of Joyce could extend from within the frame as seen in Uchiyama. 
The prior art fails, does not disclose, or make obvious:
	A bellows extending from the frame. 

	Any additional prior art added will cause hindsight. 
The description of the compounder system comprising a cassette cartridge, a frame, a plurality of controllable fluid pathways, at least one diluent port, a receiving container port, a pump, a needle, a bellows, and a dry disconnect seal, in context of this application and all other limitations of claim 1, defines a configuration that is not anticipated and not obvious over the prior art of record.

The closest prior art references are Baker (US 20060049209 A1) in view of Okiyama. 
Regarding Claim 16:
Baker discloses a system for dispensing biological fluids that has:
Coupling (Paragraph [0098]) a cartridge (210, Figure 9, the dispenser unit is the cartridge) to a pump head (284, the syringe is the pump) of a compounder system (Paragraph [0010], the system can be considered as a compounder system as it made for a patient), 
the cartridge (210, Figure 9) having a body (282, Figure 9, the valve is the body) enclosing a plurality of fluid pathways (310, Figure 9 and 340, Figure 10), 

bellows (308, Figure 9, the shield is the bellows); and 
a needle (286, Figure 9) and moving the vial (344, Figure 9) toward the cartridge (Paragraph [0099]).
	Okiyama teaches a delivery device for medical use that has:
A bellows (65, Figure 3A, the needle shield is the bellows) forming a cavity (Figure 3A, the needle (60) is within the bellows (65)) within which the needle (60, Figure 3A) is disposed;
extending the needle (60, Figure 3B) into the vial (80, Figure 3B) by compressing the bellows (65, Figure 3B) with the vial, comprising moving the cartridge (40, 50, and 60, Figure 2, the connector, syringe, and bottle needle are the cartridge) such that a tip of the needle extends (Figure 3B, the needle extends through the bellows) through a dry disconnect seal (67, Figure 3B) of the bellows (65, Figure 3B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include a bellows forming a cavity within which the needle is disposed and extending the needle into the vial by compressing the bellows with a vial and extending the needle into the vial by compressing the bellows with the vial, comprising moving the cartridge such that a tip of the needle extends through a dry disconnect seal of the bellows as taught by Okiyama with the motivation to protect the needle with a bellows to prevent possible leaking when the needle is removed and not in the vial (Paragraph [0036]). 

	The prior art fails, does not disclose, or make obvious:
Wherein moving the vial comprises actuating a vial lift of the compounder system to remove the vial from a vial tray and to compress the bellows by pressing a vial puck attached to the vial against the bellows.
	
	The description of method for the compounder system comprising a cartridge, a body, a plurality of controllable fluid pathways, a lumen, a needle, a bellows, a vial, a dry disconnect seal, a vial lift, a vial puck, and a vial tray, in context of this application and all other limitations of claim 16, defines a configuration that is not anticipated and not obvious over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Demers (US 20150257974 A1) teaches a compounder apparatus that has a cartridge, a diluent port, a receiving container port, a needle, and a plurality of controllable fluid pathways. 

	Vaillancourt (US 5122123 A) teaches a closed system connector having a needle, bellows, a spring and a dry disconnect seal. 
	Kramer (US 5062774 A) teaches a solution pumping system that has a cartridge, a plurality of controllable fluid pathways, and a pump. 
	Lasonde (US 5697407 A) teaches a compounding system that has a pump component, a diluent port, a receiving container port, and a needle.
	Grabenkort (US 5313992 A) teaches a transfer tubing set for compounding solutions that has a needle, cartridges, a plurality of controllable fluid pathways, and a pumping component. 
Toro (US 20160151561 A1) teaches a pump cassette that has a frame, a pump, a plurality of controllable fluid pathways, and a cartridge. 
Lavi (US 6364865 B1) teaches a drug delivery system that has a vial, a needle, and a needle extending from the cartridge. 
Capelli (US 20130085467 A1) teaches a robotic infusion mixer that has a vial, a cartridge, and a vial puck. 
Muramatsu (US 20070208320 A1) teaches a communicating needle that has a needle, bellows, and a dry disconnect seal. 
Tachikawa (US 20050126653 A1) teaches a recovering implement that has a needle, a bellows, and a vial. 
Ivosevic (US 20140261861 A1) teaches a seal system cannula that has a needle, a vial, a dry disconnect seal, a spring, and a vial. 
Gustavsson (US 4564054 A) teaches a fluid transfer system that has a needle, bellows, and a dry disconnect seal. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753